EHRLICH, Judge.
This disciplinary proceeding is before us on complaint of The Florida Bar and the uncontested report of the referee. We have jurisdiction, article V, section 15, Florida Constitution.
The Bar’s three count complaint is based on events occurring in a bar owned by respondent. Four undercover agents from the Division of Alcohol and Tobacco entered these premises on two different occasions in January 1981, and witnessed two different drug transactions. Count I of the complaint alleges that respondent observed a patron provide two of the agents with marijuana, and that respondent failed to prevent this illegal activity from taking place.
Counts II and III involve the respondent’s alleged participation in the use of cocaine, which was provided by the same patron involved in Count I.
The referee found that, although respondent or his employees were not connected to, or involved in, the sale or delivery of these drugs, there was competent substantial evidence to support the charge in Count I that respondent did see and tolerate the marijuana in his bar. The referee recommended that respondent be found guilty of violating Disciplinary Rule l-102(a)(6) of the Code of Professional Responsibility, and article 11.01(3)(a) of the Integration Rule of The Florida Bar.
The referee recommended that respondent be found not guilty of the charges alleged in Counts II and III. The referee found that the evidence did not show that respondent was on the premises at the time of the alleged possession of a controlled substance or that he knew of such activities on the part of his employees.
Having found respondent guilty of Count I and not guilty of Counts II and III, the referee recommended a suspension from the practice of law for a period of sixty days.
We approve the referee’s findings and recommendations. Accordingly, it is the judgment of this Court that respondent be suspended from the practice of law for a period of sixty days, effective thirty days from the release of this opinion. Judgment for costs in the amount of $6,487.76 is entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, A.C.J., and OVERTON, SHAW and BARKETT, JJ., concur.